Case 0:19-cv-63127-AHS Document 6 Entered on FLSD Docket 07/23/2020 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            Case No.: 19-cv-63127-SINGHAL

 In re: American Resource Management Group,              Case No.: 19-14605-JKO
 LLC (DE), et al., EIN: XX-XXXXXXX,                      CHAPTER 11
                                                         Jointly Administered
      Debtors.
 _____________________________________/

 BARRY E. MUKAMAL, Chapter 11 Trustee for
 American Resource Management Group, LLC,
                                                         Adversary Proceeding No.:
        Plaintiff,                                       19-01782-JKO

 v.

 SCOTTSDALE INSURANCE COMPANY,

      Defendant.
 _____________________________________/

                                  OPINION AND ORDER

        THIS CAUSE is before the Court on Defendant’s Motion to Withdraw the

 Reference of Adversary Proceeding (“Motion”) (DE [1]). Plaintiff has filed a response in

 opposition (DE [1-1]). The Court has considered both filings and is otherwise fully advised

 in the premises. This order follows.

                                        BACKGROUND

        This case dates back to August 2018, when Wyndham Vacation-related entities

 filed suit against American Resource Management Group, LLC (“ARMG”) in this district

 for damages and injunctive relief. The suit alleged false and misleading advertising to

 solicit Wyndham’s timeshare owners to purchase “cancellation” or “transfer” services from

 ARMG. This caused the timeshare owners to breach their contracts with Wyndham.
Case 0:19-cv-63127-AHS Document 6 Entered on FLSD Docket 07/23/2020 Page 2 of 6



 Bluegreen Vacation-related entities filed an identical suit against ARMG in December

 2018.

         Defendant Scottsdale Insurance Company (“Scottsdale”), issuer of several

 commercial general liability insurance policies to ARMG, denied coverage to ARMG for

 the two lawsuits based on the underlying complaints’ allegations. ARMG has since filed

 for Chapter 11 bankruptcy and the two suits are automatically stayed pursuant to 11

 U.S.C. § 362(a).

         On October 18, 2019, Plaintiff Barry Mukamal (“Trustee”), as trustee of ARMG’s

 Chapter 11 bankruptcy, filed a complaint for declaratory judgment against Scottsdale as

 an adversary proceeding in the bankruptcy case (“Adversary Proceeding”). Trustee

 seeks a declaration that Scottsdale has a duty to defend ARMG in both the Wyndham

 and Bluegreen lawsuits. Scottsdale now moves here to withdraw the reference of the

 Adversary Proceeding before the bankruptcy court and return the matter to this district.

                                        DISCUSSION

 I.      LEGAL STANDARD

         “A district court has original and exclusive jurisdiction of all cases brought under

 Title 11.” Gould v. Furr, 2015 WL 846416, at *1 (S.D. Fla. Feb. 26, 2015) (citing 28 U.S.C.

 § 1334(a)). However, under Local Rule 87.2, all cases under Title 11 and all proceedings

 arising or relating to such cases are automatically referred to the bankruptcy court of this

 district. Parties to such cases may move the district court to withdraw the reference and

 relieve the bankruptcy court of jurisdiction. See 28 U.S.C. 157(d).

         Withdrawal of a reference is either mandatory or permissive. See id. “[I]f the court

 determines that resolution of the proceeding requires consideration of both title 11 and




                                              2
Case 0:19-cv-63127-AHS Document 6 Entered on FLSD Docket 07/23/2020 Page 3 of 6



 other laws of the United States regulating organizations or activities affecting interstate

 commerce,” then the court shall withdraw the reference of the proceeding. Id. However,

 “when only a simple application of well-settled law is required, withdrawal is not

 mandatory.” In re Camden Ordnance Mfg. Co. of Arkansas, Inc., 245 B.R. 794, 806 (E.D.

 Pa. 2000).

        Where mandatory withdrawal is not required, the moving party bears the burden

 of demonstrating cause for the district court to grant a permissive withdrawal. To make

 such a determination, the Eleventh Circuit has instructed district courts to consider: (1)

 the advancement of uniformity in bankruptcy administration; (2) decreasing forum

 shopping and confusion; (3) promoting economical use of the parties’ resources; (4)

 facilitating the bankruptcy process; (5) whether the claim is core or non-core; (6) efficient

 use of judicial resources; (7) the existence of a jury demand; and (8) prevention of delay.

 See In re Simmons, 200 F.3d 738, 742 (11th Cir. 2000); see also Holmes v. Grubman,

 315 F. Supp. 2d 1376, 1381 (M.D. Ga. 2004); Control Ctr., L.L.C. v. Lauer, 288 B.R. 269,

 274 (M.D. Fla. 2002).

        Scottsdale raises two reasons to withdraw the reference to the bankruptcy court:

 (1) the proceeding is not a core proceeding; and (2) judicial economy demonstrates that

 this insurance coverage related action is better suited for the district court. In other words,

 Scottsdale argues on only two of the foregoing eight factors. The two factors under which

 Scottsdale argues will be addressed in turn.

 II.    CORE PROCEEDING OR NON-CORE PROCEEDING

        Proceedings referred to the bankruptcy court are designated as either “core” or

 “non-core.” Core proceedings are “fundamentally related” to the bankruptcy proceeding.




                                               3
Case 0:19-cv-63127-AHS Document 6 Entered on FLSD Docket 07/23/2020 Page 4 of 6



 See In re Neves, 500 B.R. 651, 661 (Bankr. S.D. Fla. 2013). Stated otherwise, core

 proceedings include those “arising under” Title 11 or “arising in” a case under Title 11,

 whereas non-core proceedings are those which are merely “related to” a case under Title

 11.   Matter of Celotex Corp., 152 B.R. 667, 672 (Bankr. M.D. Fla. 1993).            Core

 proceedings, because of their fundamental relationship to the bankruptcy proceeding,

 belong before the bankruptcy court.

        First, Scottsdale argues this is a non-core proceeding because it is an insurance-

 coverage dispute. It cites to three bankruptcy cases for support. See In re Dayton Title

 Agency, Inc., 264 B.R. 880 (Bankr. S.D. Ohio 2000); In re Lawrence Grp., Inc., 285 B.R.

 784 (N.D.N.Y. 2002); In re Nat'l Century Fin. Enterprises, 312 B.R. 344 (Bankr. S.D. Ohio

 2004). However, this is not an absolute rule. For instance, in Matter of Celotex Corp.,

 152 B.R. at 673, the bankruptcy court in the Middle District of Florida held that insurance

 policies of the debtor are property of the estate, and “[i]t must be presumed that any

 proceeding pertaining to the property of the estate is a core proceeding.” Thus, according

 to the Celotex court, a determination of debtor’s rights under the insurance policy was

 said to be property of the estate. Id.

        Here, Trustee seeks just that: a declaration of Scottsdale’s duty to defend under

 an insurance policy of the debtor. Accordingly, this is presumptively a core proceeding.

 See also In re TOUSA, 2010 WL 11647659, at *4 (Bankr. S.D. Fla. Dec. 6, 2010) (finding

 a declaration of rights to be a core matter because it “will have an enormous impact on

 this bankruptcy estate”).




                                             4
Case 0:19-cv-63127-AHS Document 6 Entered on FLSD Docket 07/23/2020 Page 5 of 6



 III.   JUDICIAL ECONOMY

        Scottsdale’s second argument in favor of withdrawing the reference to the

 bankruptcy court is that it would serve the interest of judicial economy to litigate the case

 before a district court. It argues that, because this case is an insurance-coverage case,

 the determination of whether Scottsdale owes a duty to defend ARMG in the Wyndham

 and Bluegreen Lawsuits will require a detailed examination of insurance issues. Further,

 according to Scottsdale, if the bankruptcy court were permitted to preside over any part

 of this proceeding, then the district court would likely review the bankruptcy court’s

 proposed decision, essentially re-litigating the case. See 28 U.S.C. § 157(c)(1) (“In such

 proceeding, the bankruptcy judge shall submit proposed findings of fact and conclusions

 of law to the district court, and any final order or judgment shall be entered by the district

 judge after considering the bankruptcy judge's proposed findings and conclusions and

 after reviewing de novo those matters to which any party has timely and specifically

 objected.”).

        As to its first point, the Court refuses to believe the well-abled bankruptcy judges

 of this district are not able to examine “detailed insurance issues.” In fact, the Court has

 all the confidence in the world that the bankruptcy judges of this district are equally

 qualified and able to do so. As to its second point, while the statute does, indeed, provide

 for appellate-type review of the bankruptcy courts’ determinations in such matters, this

 should not be disqualifying of the bankruptcy courts’ opportunity to take such cases. In

 fact, there is no better indication of Congress’s intent for the bankruptcy courts to handle

 such matters than the language of the statute itself; it put the provision directly in the

 statute. To take this matter from the bankruptcy court solely for the reason that the district




                                               5
Case 0:19-cv-63127-AHS Document 6 Entered on FLSD Docket 07/23/2020 Page 6 of 6



 court could later be called on in an appellate-review manner would render the entire

 statute superfluous. See Ct. Nat’l Bank v. Germain, 503 U.S. 249, 253 (1992) (“[C]ourts

 should disfavor interpretations of statutes that render language superfluous . . . .”).

        Taking all considerations into account, the interest of judicial economy is actually

 best served leaving this case where it currently is: in the bankruptcy court.             The

 bankruptcy court has gained considerable knowledge relevant to this matter by presiding

 over the related cases for more than a year.

                                       CONCLUSION

        For the foregoing reasons, the Motion (DE [1]) is DENIED. The Clerk of Court is

 directed to CLOSE this case.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 23rd day of

 July 2020.




 Copies to counsel via CM/ECF




                                              6
